 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BERNARDO EDROSA,                                    Case No.: 19cv88-CAB-MDD
12                                      Plaintiff,
                                                         ORDER GRANTING WITH
13   v.                                                  MODIFICATION MOTION FOR
                                                         LEAVE TO FILE AMENDED
14   DR., JOHN K. CHU,
                                                         COMPLAINT AND REQUEST FOR
15                                   Defendant.          90 DAY EXTENSION [Doc. No. 16]
16
17         On January 12, 2019, Plaintiff Bernardo Edrosa (“Plaintiff”), currently
18   incarcerated at Richard J. Donovan Correctional Facility (“RJD”) in San Diego,
19   California, and proceeding pro se, filed a civil rights Complaint pursuant to 42 U.S.C.
20   §1983. [Doc. No. 1.] On April 29, 2019, Defendants J. Chau, California Department of
21   Corrections and Rehabilitation, erroneously sued as Richard J. Donavan Correctional
22   Facility, G. Casian, P. Jayasundara, and F. Sedighi (“Defendants”) filed a motion to
23   dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). [Doc. No.
24   11.] On July 2, 2019, Plaintiff filed a motion for leave to file amended complaint and
25   request for 90 day extension. [Doc. No. 16.] Defendants have indicated they do not
26   oppose the motion. [Doc. No. 16 at 10.]
27         Pursuant to Federal Rule of Civil Procedure 15(a)(2), the motion for leave to file
28   an amended complaint is GRANTED. Plaintiff shall file a First Amended Complaint no

                                                     1
                                                                                 19cv88-CAB-MDD
 1   later than September 9, 2019. Plaintiff is reminded that the FAC must be complete in
 2   itself without reference to his original pleading. Defendants not named and any claims
 3   not re-alleged in the FAC will be considered waived. See S.D. Cal. CivLR 15.1; Hal
 4   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
 5   (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
 6   896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
 7   re-alleged in an amended pleading may be “considered waived if not repled.”)
 8         If an FAC is not filed by September 9, 2019, then the case will be dismissed
 9   without prejudice and without further court order.
10         IT IS SO ORDERED.
11   Dated: July 5, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                19cv88-CAB-MDD
